Citation Nr: 1434366	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus type II as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
 
The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record indicates that he set foot in the Republic of Vietnam during service.

2. The Veteran has been diagnosed with coronary artery disease and diabetes mellitus type II and both conditions are compensably disabling.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2013).

2.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to Agent Orange are presumed service-connected for certain conditions, including diabetes mellitus type II and ischemic heart disease, even if there is no record of such disease during service, so long as the disability manifests to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in the Republic of Vietnam" has been interpreted as requiring the Veteran to have set foot within the land borders of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has been diagnosed with coronary artery disease and diabetes mellitus type II, making both conditions at least 10 percent disabling.  Service records show the Veteran served as part of the 538th Engineer Battalion stationed in Thailand from August 1965 to June 1966.  The Veteran has provided sworn testimony that he went ashore for several hours in the Republic of Vietnam while transiting from the Philippines to Thailand aboard the USNS General Hugh J. Gaffey in August 1965.  

Evidence indicates that the Gaffey stopped in Cam Ranh Bay from 0700 hours to 1800 hours on August 11, 1965 while transporting the 538th Battalion.  Although there is a lack of corroboration that the Veteran actually went ashore, VA is required to give due consideration to the places, types and circumstances of the Veteran's service and to afford the Veteran the benefit of the doubt whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. §§ 1154(a), 5107(b).  The Veteran is competent to describe the details of his assignments, and his credible testimony that he went ashore in Vietnam is undisputed by the evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, the Board finds that the Veteran has served in the republic of Vietnam and is entitled to the presumption of service connection due to herbicide exposure.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for ischemic heart disease is granted

Service connection for diabetes mellitus type II is granted.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


